                  Case 2:19-cv-01191-JAM-CKD Document 25 Filed 11/05/20 Page 1 of 2


  AO 154 (iO/03) SubsiitiHion of Atlnrncv



                                             United States District Court

                                              Eastern District     District of        California


                     Kori McCoy et al.                                           CONSENT ORDER GRANTING
                                                   Plaintiff(s),                 SUBSTITUTION OF ATTORNEY
                                V.

                   City of Vallejo et al.
                                                                                 CASE NUMBER: 2:19-cv-01191-JAM-CKD
                                                 Defendant(s).

            Notice is hereby given that, subject to approval by the court,                          City of Vallejo et al.                   substitutes
                                                                                                         (Party (s) Name)

                            Michael G. Colantiiono                               ,State Bar No.         143551         as counsel ofrecord in place of
                              (Name of New Allorney)

                Dale Long Allen, Jr.
                                                             (Name of Attorney (s) Withdrawing Appearance)



 Contact information for new counsel is as follows:

           Firm Name:                       Colantuono Highsmith & Whatley
           Address:                     420 Sierra College Drive Suite 140 Grass Valley, CA 95945
           Telephone:                   530-432-7357                                    Facsimile 530-432-7356

           E-Mail (Optional):               mcolantiiono(^chwlaw.us


 I consent to the above substitution.                                                    PAtvJD»^ 3. tZ-\SK)g:fg-
 Date:          10|30|2-O2-O
                                                                                            '       /         7(^gnalure of Parly (s))
 I consent to being substituted.                                                                              Dale Long Allen, Jr.
 Date:              11/05/2020
                                                                                                        (Signature of Former Atlotncy (s))

1 consent to the above substitution.                                                                         Michael G^Co'Iantuono
 Date:          September 23, 2020
                                                                                                             (Signature of New Attomcy)
The substitution of attorney is hereby approved and so ORDERED.


Date;
                                                                                                                       Judge

[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]
242353,1
                                                                                                                                            Case 2:19-cv-01191-JAM-CKD Document 25 Filed 11/05/20 Page 2 of 2

                                                                                                                                    1                                        CERTIFICATE OF SERVICE
                                                                                                                                                                     Kori McCoy, et al. v. City of Vallejo, et al.
                                                                                                                                    2                               United States District Court, Eastern District
                                                                                                                                                                        Case No. 2:19-cv-01191-JAM-CKD
                                                                                                                                    3
                                                                                                                                               I, Christina M. Rothwell, declare:
                                                                                                                                    4
                                                                                                                                              I am employed in the County of Los Angeles, State of California. I am over the age of 18
                                                                                                                                    5 and not a party to the within action. My business address is 790 East Colorado Boulevard, Suite
                                                                                                                                      850, Pasadena, California 91101. My email address is: CRothwell@chwlaw.us. On November 5,
                                                                                                                                    6 2020, I served the document(s) described as CONSENT ORDER GRANTING SUBSTITUTION
                                                                                                                                      OF ATTORNEY on the interested parties in this action addressed as follows:
                                                                                                                                    7

                                                                                                                                    8         BY ELECTRONIC TRANSMISSION: I hereby certify that I electronically filed the
                                                                                                                                               foregoing with the Clerk of the Court for the United States District Court, Eastern District by
                                                                                                                                    9          using the CM/ECF system on November 5, 2020. I certify that all participants in the case are
                                                                                                                                               registered CM/ECF users and that service will be accomplished by the USDC, Eastern
                                                                                                                                   10          District CM/ECF system.

                                                                                                                                             I declare that I am employed in the offices of a member of the State Bar of this Court at
   Co l a n t u o n o, H i g h s m i t h & Wh a t l e y, P C




                                                                                                                                   11
                                                               420 SIERRA COLLEGE DRIVE, SUITE 140




                                                                                                                                      whose direction the service was made. I declare under penalty of perjury under the laws of the
                                                                                                     GRASS VALLEY, CA 95945-5091




                                                                                                                                   12 United States of America that the above is true and correct.

                                                                                                                                   13          Executed on November 5, 2020, at Pasadena, California.
                                                                                                                                   14
                                                                                                                                                                                     _
                                                                                                                                   15                                                          Christina M. Rothwell
                                                                                                                                   16

                                                                                                                                   17

                                                                                                                                   18

                                                                                                                                   19

                                                                                                                                   20

                                                                                                                                   21

                                                                                                                                   22

                                                                                                                                   23

                                                                                                                                   24

                                                                                                                                   25

                                                                                                                                   26

                                                                                                                                   27

                                                                                                                                   28


                                                                                                                                                                                           1              Case No. 2:19-cv-01191-JAM-CKD
                                                                                                                                                                            CERTIFICATE OF SERVICE

243899.1
